Citation Nr: 9926055	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-48 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of injury 
to the right eye.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury, with foot pain and hand numbness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1980.  This appeal arises from July 1993 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).

In June 1999, a hearing was held in Washington, D.C., before 
the Board member rendering this decision, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(a) (West 1991 & Supp. 1999).  

At the hearing, the veteran noted that some issues as 
certified on appeal did not reflect his actual claims.  While 
entitlement to service connection for a right hip laceration 
had been adjudicated and certified on appeal, the veteran 
reported that it was actually his left hip for which he was 
claiming service connection.  Accordingly, the Board will 
treat the issue of entitlement to service connection for a 
right hip laceration as withdrawn, and the issue of 
entitlement to service connection for a left hip disability 
is referred to the RO for initial adjudication.  
Additionally, the veteran testified that he wished to pursue 
service connection for left eye and left knee disabilities.  
These issues are also referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  The veteran does not currently have post-traumatic stress 
disorder.

2.  There is no objective evidence of current right knee or 
right eye pathology.  The veteran's right eye and right knee 
injuries during service resolved without chronic residuals 
prior to his separation from service.  

3.  In January 1988, the RO denied service connection for a 
left foot injury on the basis that no such injury was shown 
during service.  The veteran appealed the issue, received a 
statement of the case, and submitted a substantive appeal, 
however at a VA regional office hearing in August 1988, the 
issue was withdrawn from appeal.  Thus, the January 1988 
rating decision became final with respect to that issue.  

4.  In April 1989, the Board denied service connection for 
chronic residuals of a back injury, hearing loss, tinnitus, 
and a respiratory disorder, on the basis that:  the veteran 
had an acute and transitory soft tissue injury to the back in 
March 1980, which resolved completely without chronic 
residuals; that a chronic back disability was first 
demonstrated several years after the veteran's separation 
from service; that the veteran's hearing was shown as 
essentially normal four months prior to his separation from 
service and tinnitus was not demonstrated during service; 
that chronic hearing loss and tinnitus were first noted 
several years after his separation from service; that 
inservice respiratory findings involved acute and transitory 
symptoms which resolved without chronic residuals; and a 
chronic acquired respiratory disorder was not shown during 
service.  

5.  The evidence added to the record since the rating 
decision of January 1988 and the Board's decision of April 
1989 is either cumulative in nature or not material in that 
it does not demonstrate that the veteran has chronic 
residuals of a left foot  injury during service, or that his 
current asthma, degenerative changes of the lumbar spine, 
hearing loss, and tinnitus are attributable to his period of 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well grounded 
claims for service connection for a right knee disorder, a 
right eye disorder, or post-traumatic stress disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).

2.  The RO, by final decision dated in January 1988, denied 
service connection for a left foot injury; new and material 
evidence has not been submitted, and the veteran's claims for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The Board denied service connection for chronic residuals 
of a back injury, hearing loss, tinnitus, and a respiratory 
disorder in April 1989; new and material evidence has not 
been submitted, and the veteran's claims for those benefits 
have not been reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for post-traumatic stress disorder, 
residuals of right eye injury, and a right knee disorder, the 
Board concludes that the veteran's claims for those benefits 
are not well grounded.

The veteran's service medical records showed that in August 
1977, he reported that he twisted his right knee.  There was 
some swelling and limited motion.  X-rays were negative, and 
the assessment was knee sprain.  In October 1977, the veteran 
was seen with complaint of metal in the right eye.  No 
visible foreign body was noted, and the eye was irrigated.  A 
minor abrasion was noted.  The veteran was also noted to have 
a flash burn of both eyes due to exposure to an arc welder 
without protective glasses.  The veteran was given patches 
for his eyes for 24 hours.  No further eye treatments were 
shown.  In January 1980, he complained of nervousness and 
marital problems.  Financial problems were noted in February 
1980.  

There were no complaints related to the right knee, right 
eye, or any psychiatric pathology reported on VA examination 
in December 1987.  A psychological evaluation in June 1991 
found dysthymia and psychological factors affecting physical 
condition.  A VA psychiatric examination in September 1994 
diagnosed dysthymia.  The examiner noted that there was 
insufficient evidence for a diagnosis of post-traumatic 
stress disorder.  A statement submitted in July 1999 from the 
veteran's treating VA psychiatrist noted that there was no 
evidence of post-traumatic stress disorder.  The psychiatrist 
noted that the veteran had complained of a bad back and 
secondary depression, but no nightmares, startle reaction, 
intrusive thoughts, or flashbacks.  With regard to claimed 
residuals of an eye injury, the veteran's eyes were shown as 
normal in March 1997.  

No diagnosis of post-traumatic stress disorder is of record.  
There is no medical evidence of record of any current chronic 
residuals of right knee injury during service or of residuals 
of right eye injury during service.  The veteran has 
contended that he has post-traumatic stress disorder as the 
result of his service and that he has chronic right eye and 
right knee pathology as a result of injuries during service.  
However, his lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge and are not competent 
evidence that would render his claims well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions that he has post-traumatic stress disorder, and 
chronic residuals of right knee and right eye injuries, his 
claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for post-
traumatic stress disorder, residuals of right eye injury, and 
a right knee disorder are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).


New and Material Evidence Claims

In January 1988, the RO denied service connection for a left 
foot injury.  The veteran appealed the issue, received a 
statement of the case, and submitted a substantive appeal; 
however, at a VA regional office hearing in August 1988, the 
issue was withdrawn from appeal.  Thus, the January 1988 
rating decision became final with respect to that issue.  

In April 1989, the Board denied service connection for 
chronic residuals of a back injury, hearing loss, tinnitus, 
and a respiratory disorder.  The Board's decision (and the 
RO's decision with respect to the left foot claim) is final 
and may be reopened only by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Service connection for arthritis may be granted if 
the disability is manifested to a degree of 10 percent or 
more within one year from the date of final separation from 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

When the claims were previously denied, evidence showed that 
the veteran had an acute and transitory soft tissue injury to 
the back in March 1980, which resolved completely without 
chronic residuals; that a chronic back disability was first 
demonstrated several years after the veteran's separation 
from service; that the veteran's hearing was shown as 
essentially normal four months prior to his separation from 
service and tinnitus was not demonstrated during service; 
that chronic hearing loss and tinnitus were first noted 
several years after his separation from service; that a left 
foot injury was not noted during service; that inservice 
respiratory findings involved acute and transitory symptoms 
which resolved without chronic residuals; and a chronic 
acquired respiratory disorder was not shown during service.  
Thus service connection for each of these disabilities was 
denied.  

No credible evidence addressing the issues of the onset of 
the veteran's current asthma, left ear hearing loss, 
tinnitus, or degenerative changes of the lumbar spine, has 
been received since the Board's denial of the claim in April 
1989.  Medical evidence added to the record shows only 
current treatment for these disabilities and provide no 
objective basis to relate them to service; as such they do 
not constitute new and material evidence.  Similarly, no 
objective evidence of a left foot injury attributable to 
service has been received since the rating decision of 
January 1988.  The veteran has submitted statements to the 
effect that his claimed disorders began during service and 
have become chronic disabilities.  These statements are not 
only cumulative of evidence of record in January 1988 and 
April 1989, they are also contradicted by the objective 
evidence of record and as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the January 1988 rating decision and April 1989 Board 
decision, not every piece of evidence, even if relevant and 
probative, will justify the reopening of a case based on new 
and material evidence.  The evidence submitted must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Such evidence has not been 
submitted in this case; the evidence added to the record 
since January 1988 and April 1989 does not demonstrate that 
the veteran has chronic residuals of a left foot injury 
during service, or that his current asthma, lumbar spine 
pathology, left ear hearing loss, or tinnitus are 
attributable to his period of service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of chronic 
residuals of a left foot injury during service , or that 
asthma, degenerative changes of the lumbar spine, left ear 
hearing loss, or tinnitus are attributable to his period of 
service.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

